     Case 2:17-cr-00101-WFN   ECF No. 1517    filed 09/15/21    PageID.12365 Page 1 of 5


                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 1
                                                                     Sep 15, 2021
 2                                                                        SEAN F. MCAVOY, CLERK

 3
 4                            UNITED STATES DISTRICT COURT
 5                         EASTERN DISTRICT OF WASHINGTON
 6   MARCOS RAMIREZ-MERCADO,
                                                     No.       2:17-CR-0101-WFN-1
 7                            Movant,
                                                     ORDER DENYING § 2255 MOTION
 8         -vs-
 9   UNITED STATES OF AMERICA,
10                            Respondent.
11
12         Before the Court is Mr. Ramirez-Mercado's 28 U.S.C. § 2255 Motion to Vacate, Set
13   Aside or Correct Sentence. ECF No. 1514. The Motion is submitted by Mr. Ramirez-
14   Mercado, who is appearing pro se in these proceedings.
15                                      BACKGROUND
16         Mr. Ramirez-Mercado pled guilty to two counts of the Superseding Information
17   charging: (1) Conspiracy to Distribute 5 Kg. or More of a Mixture and Substance
18   Containing a Detectable Amount of Cocaine; and (2) Possession of Firearms in
19   Furtherance of a Drug Trafficking Crime. The Court sentenced Mr. Ramirez-Mercado to
20   168 months on Count 1 of the Superseding Information and 60 months consecutive on
21   Count 2.
22                                        DISCUSSION
23         The statute provides that only if the Motion, file, and records "conclusively show
24   that the movant is entitled to no relief" may the Court summarily dismiss the Motion
25   without sending it to the United States Attorney for response. 28 U.S.C. § 2255(b). The
26   Rules regarding Section 2255 Proceedings similarly state that the Court may summarily
27   order dismissal of a 2255 motion without service upon the United States Attorney only "if
28   it plainly appears from the motion, and any attached exhibits, and the record of prior



     ORDER ON § 2255 MOTION - 1
     Case 2:17-cr-00101-WFN      ECF No. 1517    filed 09/15/21    PageID.12366 Page 2 of 5




 1   proceedings that the Movant is not entitled to relief, the judge must dismiss the motion and
 2   direct the clerk to notify the moving party."                Rule 4(a), RULES-SECTION 2255
 3   PROCEEDINGS. When a movant fails to state a claim upon which relief can be granted or
 4   when the motion is incredible or patently frivolous, the district court may summarily
 5   dismiss the motion. Cf. United States v. Burrows, 872 F.2d 915, 917 (9th Cir. 1989);
 6   Marrow v. United States, 772 F.2d 525, 526 (9th Cir. 1985).
 7           To gain relief, Mr. Ramirez-Mercado must establish that (1) he is in custody under
 8   a sentence of this federal court; (2) his request for relief was timely; and (3) the court
 9   lacked either personal or subject matter jurisdiction, the conviction or sentence is
10   unconstitutional, the conviction or sentence violates federal law, or the sentence or
11   judgment is otherwise open to collateral attack. 28 U.S.C. § 2255. Mr. Ramirez-Mercado
12   is under the custody of a sentence of this court, so has established the first part of this
13   test.
14                                 STATUTE OF LIMITATIONS
15           The Court will accept Mr. Ramirez-Mercado's submission as timely. The statute
16   establishes a one-year period of limitation for filing a § 2255 motion which runs from the
17   latest of
18           (1) the date on which the judgment of conviction becomes final;
19           (2) the date on which the impediment to making a motion created by
             governmental action in violation of the Constitution or laws of the United
20           States is removed, if the Mr. Ramirez-Mercado was prevented from making a
21           motion by such governmental action;
22           (3) the date on which the right asserted was initially recognized by the
             Supreme Court, if that right has been newly recognized by the Supreme Court
23           and made retroactively applicable to cases on collateral review; or
24           (4) the date on which the facts supporting the claim or claims presented could
25           have been discovered through the exercise of due diligence.
26   28 U.S.C. § 2255(f) (West 2013). The Motion is untimely unless 1) facts exist that would
27   extend the one year period of limitation or 2) extraordinary circumstances exist which
28   require equitable tolling of the period of limitation.


     ORDER ON § 2255 MOTION - 2
     Case 2:17-cr-00101-WFN     ECF No. 1517     filed 09/15/21   PageID.12367 Page 3 of 5




 1         The Ninth Circuit has ruled that equitable tolling is an alternative basis for
 2   finding a petition to be timely. United States v. Battles, 362 F.3d 1195, 1196 (9th Cir.
 3   2004). "Generally, a litigant seeking equitable tolling bears the burden of establishing
 4   two elements: (1) that he has been pursuing his rights diligently, and (2) that some
 5   extraordinary circumstance stood in his way." Pace v. DiGuglielmo, 544 U.S. 408, 418
 6   (2005). An extraordinary circumstance is some external impediment that caused his
 7   untimeliness.   Bryant v. Arizona Atty. Gen., 499 F.3d 1056, 1061 (9th Cir. 2007).
 8   The circumstance must be beyond the prisoner's control. Spitsyn v. Moore, 345 F.3d
 9   796, 799 (9th Cir. 2003).     In addition, the prisoner must show a causal connection
10   between the extraordinary circumstance and his failure to timely file his motion.           Id.
11   Although equitable tolling is justified in a few cases, the threshold to establish such tolling
12   is very high." Id.
13         Mr. Ramirez-Mercado acknowledges that the Motion is not timely but asks that the
14   Court apply equitable tolling due to a prolonged lockdown and lack of access to the law
15   library during the COVID-19 pandemic. The Court acknowledges that the pandemic
16   caused months long lockdowns in many institutions so will accept Mr. Ramirez-Mercado's
17   submission as timely. However, as seen below, the grounds alleged have no merit, so the
18   Motion is denied.
19         Mr. Ramirez-Mercado fails to provide a legal basis for his Motion as neither the
20   conviction nor sentence violated federal law or the constitution. Mr. Ramirez-Mercado
21   argues that United States v. Davis, 139 S. Ct. 2319 (2019), which invalidated the residual
22   clause of 18 U.S.C. § 924(c), applies to his case.
23         [A]ny person who, during and in relation to any crime of violence or drug
24         trafficking crime that provides for enhanced punishment if committed by the use
25         of a deadly or dangerous weapon or device for which the person may be prosecuted
26         in a court of the United States, uses or carries a firearm, or who, in furtherance
27         of any such crime, possesses a firearm, shall, in addition to the punishment
28         provided for such crime of violence or drug trafficking crime—(i) be sentence to a


     ORDER ON § 2255 MOTION - 3
     Case 2:17-cr-00101-WFN       ECF No. 1517    filed 09/15/21   PageID.12368 Page 4 of 5




 1            term of imprisonment of not less than 5 years. 18 U.S.C. § 924(c)(A). (emphasis
 2            added)
 3   Mr. Ramirez-Mercado pled to possession of a firearm in furtherance of a drug trafficking
 4   crime, not a crime of violence. The residual clause only applies to crimes of violence not
 5   specified in the statute. Drug trafficking is not a crime of violence, but is a basis for
 6   application of § 924(c). Since Mr. Ramirez-Mercado pled to possession in furtherance of a
 7   drug trafficking crime, the rule announced in United States v. Davis, does not apply to Mr.
 8   Ramirez-Mercado.
 9                              CERTIFICATE OF APPEALABILITY
10            An appeal of this Order may not be taken unless this Court or a circuit justice issues
11   a certificate of appealability finding that "the applicant has made a substantial showing of
12   the denial of a constitutional right." 28 U.S.C. § 2253(c)(2) (West 2013). This requires a
13   showing that "reasonable jurists would find the district Court's assessment of the
14   constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S. 473, 484
15   (2000). Based on the Court's preceding analysis, the Court concludes that jurists of reason
16   would not differ with the Court's conclusion. Thus a certificate of appealability should not
17   issue.
18            The Court has reviewed the file and Mr. Ramirez-Mercado's Motion and is fully
19   informed. Accordingly,
20            IT IS ORDERED that:
21            1. Mr. Ramirez-Mercado's Motion to Vacate, Set Aside or Correct Sentence by a
22   Person in Federal Custody Pursuant to 28 U.S.C. § 2255, filed September 13, 2021, ECF
23   No. 1514, is DENIED.
24            2. Mr. Ramirez-Mercado's Motion to Reduce Sentence Pursuant to 18 U.S.C.
25   § 924(c), filed September 13, 2021, ECF No. 1515, is DENIED.
26            The District Court Executive is directed to:
27               • File this Order,
28               • Provide copies to counsel and pro se Mr. Ramirez-Mercado


     ORDER ON § 2255 MOTION - 4
     Case 2:17-cr-00101-WFN       ECF No. 1517    filed 09/15/21   PageID.12369 Page 5 of 5




 1                 • Inform the Ninth Circuit Court of Appeals that if the Mr. Ramirez-Mercado
 2                    files a Notice of Appeal that a certificate of appealability is DENIED; AND
 3                 • CLOSE the corresponding civil file, 2:21-CV-0274-WFN.
 4              DATED this 15th day of September, 2021.
 5
 6
                                                     WM. FREMMING NIELSEN
 7   09-14-21                                 SENIOR UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER ON § 2255 MOTION - 5
